 


114 HR 1106 IH: States’ Rights Municipal Broadband Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1106 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mrs. Blackburn (for herself, Mr. Pompeo, Mr. Pittenger, Mr. Meadows, Mrs. Ellmers of North Carolina, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend section 706 of the Telecommunications Act of 1996 to provide that such section does not authorize the Federal Communications Commission to preempt the laws of certain States relating to the regulation of municipal broadband, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the States’ Rights Municipal Broadband Act of 2015.  2.Sense of CongressIt is the sense of Congress that the Federal Communications Commission does not have the authority under section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) to prevent any State from implementing any law of such State with respect to the provision of broadband Internet access service (as defined in section 8.11 of title 47, Code of Federal Regulations) by such State or a municipality or other political subdivision of such State. 
3.Preservation of State municipal broadband lawsSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended— (1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following:  (d)Preservation of State municipal broadband lawsNothing in this section shall be construed as authorizing the Commission to prevent the State of Alabama, Arkansas, California, Colorado, Florida, Louisiana, Michigan, Minnesota, Missouri, Nebraska, Nevada, North Carolina, Pennsylvania, South Carolina, Tennessee, Texas, Utah, Virginia, Washington, or Wisconsin, or any other State, from implementing any law of such State with respect to the provision of broadband Internet access service (as defined in section 8.11 of title 47, Code of Federal Regulations) by such State or a municipality or other political subdivision of such State.. 
 
